In re Social Services Department of;— Defendant; Applying for Supervisory and/or Remedial Writs, Parish of Beauregard, 36th Judicial District Juvenile Court Div. B, No. JC 3551-97; to the Court of Appeal, Third Circuit, No. 99-2004.
*154Granted. The record indicates the appeal was not taken within fifteen days of the trial court’s judgment, as required by La. Ch.Code art. 332. When no timely appeal was filed, the judgment of the trial court became final and definitive, and the principle of res judicata bars any further review of that judgment. Accordingly, the judgment of the court of appeal is vacated and set aside, and the appeal is dismissed.